Citation Nr: 0410418	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  03-13 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another, or at the housebound rate 
(SMP).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran served on active duty from July 1973 to August 1977. 

This case comes before the Board of Veterans' Appeals (Board) from 
a June 2002 rating decision from the Regional Office (RO) of the 
Department of Veterans Affairs (VA), in St. Petersburg, Florida, 
which granted entitlement to a nonservice connected pension 
effective March 27, 2002, and denied a special monthly pension.

The Board notes that a July 2002 VA form 21-4138 (Statement in 
Support of Claim) indicates the veteran is seeking an earlier 
effective date for his grant of VA pension.  As such, the claim is 
referred back for appropriate action.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence necessary for 
the equitable disposition of the issue addressed in this decision.

2.  The veteran was awarded VA nonservice-connected disability 
pension benefits by action of the RO in June 2002; he has a 
combined nonservice-connected disability rating of 50 percent.

3.  The veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or less; 
and is not a patient in a nursing home because of mental or 
physical incapacity.

4.  The veteran is able to care for his daily personal needs 
without assistance from others and is not able to protect himself 
from the hazards of daily living.

5.  The veteran is neither substantially confined to his 
home/dwelling and the immediate premises by reason of his 
disabilities, nor institutionalized.


CONCLUSION OF LAW

The requirements for special monthly pension based on the need for 
regular aid and attendance, or due to housebound status, have not 
been met.  38 U.S.C.A. §§ 1502, 5100, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.351, 3.352 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that VA has a duty to 
assist in the development of facts pertinent to the veteran's 
claim.  On November 9, 2000, the Veterans Claims Assistance Act of 
2000, 114 Stat. 2096 (2000) (VCAA), now codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), went into 
effect.  VA has promulgated revised regulations to implement these 
changes in the law.  38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)(2003).

Additionally, in August 2001, VA issued regulations implementing 
the provisions of VCAA "to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a substantially 
complete application for VA benefits."  In this case, VA's duties 
have been fulfilled to the extent possible with regard to the 
issue decided in this decision.  

First, VA must now notify the veteran of any information, and any 
medical or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim, and indicating which 
portion of that information and evidence, if any, is to be 
provided by the veteran and which portion, if any, the Secretary 
will attempt to obtain on behalf of the veteran.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159 (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In this particular case, a careful review of the record reveals 
that, throughout the pendency of this appeal, the RO has fully 
complied with VA's re-defined duties to assist claimants and has 
kept the veteran informed of its actions to develop the record, of 
the need for him to submit specific types of competent evidence 
that would substantiate his claim, and of the specific reasons for 
denying his claim.

By virtue of the information contained in an April 2002 letter; 
the discussion in the June 2002 rating decision; and the June 2002 
statement of the case issued during the pendency of the appeal, 
the veteran and his representative were notified of the 
information necessary to substantiate his claim and which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his behalf.  
He was informed to report for VA examinations, which he did.  
Therefore, VA has no outstanding duty to inform him that any 
additional information or evidence is needed.

The Veterans Claims Court has recently held, in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), that a notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession that 
pertains to the claim.  Upon review of the claims folder, the 
Board notes that the appellant filed his claim for service 
connection in March 2002.  In an April 2002 letter issued prior to 
the rating decision on appeal, the veteran was effectively 
furnished notice of the types of evidence necessary to 
substantiate his claim as well as the types of evidence VA would 
assist him in obtaining.  

After reviewing the claims folder, the Board has determined that 
the claimant has been notified of the applicable laws and 
regulations, which set forth the criteria for entitlement to a 
special monthly pension.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Pelegrini v. Principi, 17 Vet. App. 412 (2004).

In view of the foregoing, the Board finds that there has been 
substantial compliance with the assistance provisions set forth in 
the new law and regulation to the extent possible.  The record in 
this case includes service medical records, VA and Social Security 
Administration medical records, reports of VA examinations and 
correspondence from the veteran.  The veteran has been afforded 
adequate VA examinations for the disabilities on appeal.  Under 
these circumstances, no further action is necessary to assist the 
claimant with the claim.  

Analysis.  The veteran asserts that he is entitled to special 
monthly pension based on the need for regular aid and attendance 
of another person, and/or by reason of being housebound.

Under 38 U.S.C.A. § 1521, "each veteran of a period of war who 
meets the service requirements of this section and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful misconduct" 
shall receive VA pension.  38 U.S.C.A. § 1521(a).  Section 1521 
further provides for an increased rate of pension, in the form of 
a special monthly pension, when an otherwise eligible veteran is 
in need of regular aid and attendance (38 U.S.C.A. § 1521(d)), or 
has a disability rated as permanent and total and (1) has an 
additional disability or disabilities ratable at 60%, or (2) is 
permanently housebound (38 U.S.C.A. § 1521(e)).  See also 38 
C.F.R. § 3.351(b), (c), and (d). 

A veteran will be considered in need of regular aid and attendance 
if he or she: (1) is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or (2) is a 
patient in a nursing home because of mental or physical 
incapacity; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  
38 C.F.R. § 3.351(c).

Determinations as to the need for aid and attendance must be based 
on actual requirements of personal assistance from others.  In 
making such determinations, consideration is given to such 
conditions as: inability of the claimant to dress and undress 
himself or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliance; inability of the claimant to feed himself 
through loss of coordination of the upper extremities or through 
extreme weakness; inability to tend to the wants of nature; or 
incapacity, physical or mental, which requires care and assistance 
on a regular basis to protect the claimant from the hazards or 
dangers incident to his daily environment. "Bedridden" will be a 
proper basis for the determination and is defined as that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  It is not required that 
all of the disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular personal 
functions which the claimant is unable to perform should be 
considered in connection with his condition as a whole.  It is 
only necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that there be 
a constant need.  38 C.F.R. § 3.352(a).

In addition, determinations that the veteran is so helpless as to 
be in need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as would 
require him to be in bed.  They must be based on the actual 
requirement of personal assistance from others.  See Turco v. 
Brown, 9 Vet. App. 222, 224 (1996).

If a veteran does not qualify for increased pension based on a 
need for aid and attendance, increased pension may be paid if, in 
addition to having a single permanent disability rated at 100 
percent under the rating schedule, the veteran has a separate 
disability or disabilities independently ratable at 60 percent or 
more, or he must be permanently housebound by reason of disability 
(meaning substantially confined to his dwelling and the immediate 
premises or, if institutionalized, 
to the ward or clinical area).  38 U.S.C.A. §§ 1502, 1521; 38 
C.F.R. § 3.351.

The Board notes that the veteran has no service-connected 
disabilities.  He was found to be permanently and totally disabled 
for pension purposes by a rating decision in June 2002.  However, 
his claim for special monthly pension was denied.   His 
nonservice-connected conditions are listed in that rating decision 
as follows: degenerative arthritis left ankle with ankylosing 
metacarpal phalangeal joint both toes, evaluated as 30 percent 
disabling; degenerative arthritis left hip, evaluated as 10 
percent disabling; degenerative arthritis left knee, evaluated as 
10 percent disabling; hypertension, evaluated as 10 percent 
disabling; fracture, left mandible, evaluated as 10 percent 
disabling; and laceration, left cornea with probable cataract, 
evaluated as noncompensable.  The veteran does not have a single 
disability that is rated as 100 percent disabling; his combined 
rating for his nonservice-connected conditions is 50 percent.  

The veteran received severe injuries and multiple fractures of the 
left side in a 1999 automobile accident.  He has residual 
disabilities from this accident.  The relevant medical evidence 
includes non-VA medical treatment reports, and VA examination 
reports, dated since the 1999 motor vehicle accident.  See 38 
C.F.R. § 3.400(o)(2).

The Board notes that the veteran is not permanently and totally 
disabled with a single nonservice-connected disability.  The 
medical evidence of record shows that he is not legally blind; and 
is not a patient in a nursing home because of mental or physical 
incapacity.  The findings made in the June 2002 VA general and 
joints examination reports show that the veteran sustained 
fractures on the left side of his jaw, hip, knee, tibia, and ankle 
all due to the motor vehicle accident.  He also had a history of 
hypertension, arthritis of the left knee, and laceration of the 
cornea and cataract of the left eye.  He got around with the use 
of a wheelchair and a cane.  He cannot walk long distances and 
ambulated with a limp.  He was determined to be able to handle the 
activities of daily living fairly well.  The examiner opined that, 
"The patient is probably at this time not employable for anything 
that he is qualified to do because he has had no formal education 
and he used to be a laborer."

Private medical records submitted to support his claim have noted 
that he can walk with a cane. (December 2001, Robert F. Hunt, 
D.O.)  In a March 2000 hospital discharge report from the North 
Broward Medical Center, the veteran was noted to be completely 
independent in eating, grooming, and bathing.  He required 
moderate assistance when dressing.  He used a walker to ambulate. 

Therefore, the Board finds that the veteran is not so nearly 
helpless as to require the regular aid and attendance of another 
person.  In other words, the criteria for entitlement to special 
monthly pension on account of the need for the regular aid and 
attendance of another person have not been met.  38 U.S.C.A. § 
1521; 38 C.F.R. § 3.352(a).

Concerning the veteran's claim for special monthly pension at the 
housebound rate, the Board notes that, despite his multiple 
nonservice-connected disabilities, the evidence shows that he is 
not housebound, see e.g., June 2002 VA joints examination report 
showing that he can walk well by himself, and can handle the 
activities of daily living fairly well.  At home he used a raised 
toilet seat and reinforced towel rack, etc.  The veteran did not 
have a single permanent disability that was evaluated as 100 
percent disabling.  Because he did not have a single disability 
evaluated as 100 percent disabling and was not, in fact 
housebound, but was able to walk unaided by another, the criteria 
for entitlement to special monthly pension on the account of being 
housebound have not been met.

The preponderance of the evidence is against a finding that the 
criteria for special monthly pension by reason of the need for aid 
and attendance of another person, or by reason of being 
housebound, have been met at this time.  There is not such a state 
of equipoise of the positive evidence with the negative evidence 
to otherwise permit favorable action on the veteran's claim.  38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another, or at the housebound rate 
is denied.


	                     
______________________________________________
C. TRUEBA-SESSING
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



